[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-10632         ELEVENTH CIRCUIT
                                                      MAY 14, 2012
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                 D. C. Docket No. 8:09-cv-02348-EAK-FAJ


MICHELLE A. CHRISTIDES,

                                                          Plaintiff-Appellant,

     versus

COMMISSIONER OF SOCIAL SECURITY,

                                                        Defendant-Appellee.

              _________________________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
              _________________________________________

                              (May 14, 2012)

Before EDMONDSON, MARCUS, and FAY, Circuit Judges.



PER CURIAM:
       Michelle Christides, proceeding pro se, appeals the district court’s dismissal

of her action seeking judicial review of the Commissioner of the Social Security

Administration’s (“Commissioner’s”) favorable ruling on her application for

social security disability benefits. The district court granted the Commissioner’s

motion to dismiss Christides’s complaint and denied Christides’s motion to change

the nature of her suit from a claim brought under 42 U.S.C. § 405(g) to a generic

civil rights claim.* No reversible error has been shown; we affirm.

       Based upon Christides’s application for social security disability benefits,

the administrative law judge concluded that Christides was disabled and issued a

decision in her favor. Christides, however, attempted to appeal that decision,

challenging the onset date of her disability. Her administrative appeal was

dismissed, and the Commissioner’s decision became final on 2 September 2009.

In its notice of dismissal, the Social Security Administration’s Appeals Council

instructed Christides that she had 60 days from her receipt of its notice to appeal

the decision to the district court.




   *
    To the extent that Christides challenges the district court’s denial of her motion to change the
nature of her suit on appeal, we conclude that the district court’s denial was proper. The remedies
set out in section 405(g) are the exclusive source of federal court jurisdiction over cases involving
Social Security claims. Jackson v. Astrue, 506 F.3d 1349, 1353 (11th Cir. 2007). Thus, the district
court lacked jurisdiction to consider Christides’s complaint outside of section 405(g).

                                                 2
       On 6 November 2009, Christides filed a pro se complaint (“Initial

Complaint”) against the Commissioner in the district court together with a motion

to proceed in forma pauperis (“IFP”). The district court dismissed her complaint

without prejudice, pursuant to 28 U.S.C. § 1915(e)(2), because Christides alleged

that she was not in fact indigent. Christides did not appeal this dismissal. Instead,

she refiled the instant complaint (“Refiled Complaint”) and the appropriate filing

fee on 17 November 2009.

       Conceding that her Refiled Complaint was untimely, Christides filed a

motion -- styled as a letter to the district court clerk -- to reinstate her Initial

Complaint so that her civil suit would be considered timely filed. The district

court denied her motion based on improper styling and instructed her to renew her

request for relief using the proper format. Christides failed to do so. The district

court then granted the Commissioner’s motion to dismiss Christides’s Refiled

Complaint as time-barred.

       We review de novo the district court’s dismissal of a “complaint for failure

to satisfy the statute of limitations, accepting as true the allegations contained in

the complaint.” Jackson v. Astrue, 506 F.3d 1349, 1352 (11th Cir. 2007).

Whether equitable tolling applies is a legal question that we review de novo. Id.




                                             3
In addition, we construe liberally pro se pleadings. Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998).

      A claimant seeking judicial review of the Commissioner’s final decision

must file a civil suit within 60 days after receiving notice of the Commissioner’s

decision. See 42 U.S.C. § 405(g); 20 C.F.R. § 422.210(c). Absent “a reasonable

showing to the contrary,” the date of receipt of such notice is presumed to be five

days after the date of such notice. 20 C.F.R. § 422.210(c). Christides does not

contend that it took longer than five days for her to receive the Commissioner’s

notice. Thus, to obtain judicial review of the Commissioner’s 2 September

decision, Christides was required to file her civil suit by 6 November. That

Christides’s Refiled Complaint -- filed on 17 November -- was untimely is

undisputed.

      On appeal, Christides, however, argues that she was entitled to equitable

tolling of the statutory filing period because she was diligent in pursuing her

lawsuit. A claimant seeking equitable tolling of section 405(g)’s statute of

limitations must “demonstrate extraordinary circumstances, such as fraud,

misinformation, or deliberate concealment.” Jackson, 506 F.3d at 1355. It is well-

established that “[e]quitable tolling ‘is an extraordinary remedy which should be

extended only sparingly.’” Bost v. Fed. Express Corp., 372 F.3d 1233, 1242 (11th

                                          4
Cir. 2004). Thus, a conclusion that equitable tolling is warranted under section

405(g) “is reserved for extraordinary facts.” Jackson, 506 F.3d at 1353-54.

         Christides has failed to demonstrate such extraordinary facts. Nothing

evidences that Christides’s late filing was the result of “fraud, misinformation, or

deliberate concealment.” Instead, Christides was informed in clear language of

her right to appeal to the district court and was instructed to do so within 60 days

of the Commissioner’s final decision. That Christides understood those

instructions is evidenced by her filing of her Initial Complaint on the day of the

deadline and her later acknowledgment that her Refiled Complaint was untimely

filed.

         We are also unconvinced that the dismissal without prejudice of her Initial

Complaint warrants application of the equitable tolling doctrine. First, the mere

fact that her complaint was dismissed without prejudice does not permit her to file

a later complaint outside the statute of limitations. See Bost, 372 F.3d at 1242.

Christides also failed to appeal the dismissal. Even if we assume that the district

court failed to inform her expressly of her right to appeal, nothing evidences that

the district court engaged in “fraud, misinformation, or deliberate concealment.”

And although Christides attempted to reinstate her Initial Complaint for purposes

of rendering her lawsuit timely, she failed to respond to the district court’s

                                           5
unambiguous instructions to refile her request using the proper format. Neither

Christides’s pro se status nor her apparent ignorance of the law, by themselves,

constitutes extraordinary circumstances. See Jackson, 506 F.3d at 1356;

Wakefield v. R.R. Ret. Bd., 131 F.3d 967, 969-70 (11th Cir. 1997) (refusing to

equitably toll the time to appeal a decision of the Railroad Retirement Board for a

pro se litigant). Because we see no extraordinary circumstances, Christides is

unentitled to equitable tolling.

      AFFIRMED.




                                         6